Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered September 24, 1993, convicting defendant upon his plea of guilty of the crimes of manslaughter in the first degree and assault in the first degree.
Defendant was indicted on charges of murder in the second degree, attempted murder in the second degree, manslaughter in the first degree, assault in the first degree and assault in the second degree arising from the shooting of his estranged wife and her boyfriend. Although defendant’s estranged wife survived the shooting, her boyfriend was killed in the presence of his two sons, ages six and nine. In satisfaction of all charges of the indictment, defendant pleaded guilty to manslaughter in *608the first degree and assault in the first degree and received consecutive prison sentences of 81/s to 25 years and 5 to 15 years, respectively. In view of the violent nature of the crimes committed and the fact that the sentences imposed were in accordance with plea agreement and within statutory parameters, we reject defendant’s contentions that the sentences imposed were harsh and excessive or should run concurrently. Accordingly, we find no reason to disturb County Court’s judgment.
Mikoll, P. J., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.